Name: Council Decision (EU) 2015/2090 of 17 November 2015 appointing a German member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2015-11-19

 19.11.2015 EN Official Journal of the European Union L 302/109 COUNCIL DECISION (EU) 2015/2090 of 17 November 2015 appointing a German member of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the German Government, Whereas: (1) On 26 January, 5 February and 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. (2) A member's seat on the Committee of the Regions has become vacant following the end of the term of office of Ms Jacqueline KRAEGE, HAS ADOPTED THIS DECISION: Article 1 The following is hereby appointed as a member to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020:  Frau Heike RAAB, StaatssekretÃ ¤rin, BevollmÃ ¤chtigte des Landes Rheinland-Pfalz beim Bund und fÃ ¼r Europa, fÃ ¼r Medien und Digitales. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 17 November 2015. For the Council The President J. ASSELBORN (1) OJ L 20, 27.1.2015, p. 42. (2) OJ L 31, 7.2.2015, p. 25. (3) OJ L 159, 25.6.2015, p. 70.